UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5007



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN JOSEPH DAVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CR-
04-283)


Submitted:   March 24, 2006                 Decided:   April 28, 2006


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Joseph Davis appeals his conviction and forty-month

sentence imposed following a guilty plea to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1),

924(a)(2), and 924(e) (2000).        Davis’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

raising the argument that the sentence was unreasonable, but

stating that he finds no meritorious grounds for appeal.                The

Government did not file an answering brief, and although advised of

his right to do so, Davis did not file a pro se supplemental brief.

            As required by Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.           The

district court sentenced Davis below the statutorily prescribed

maximum   of   ten   years’    imprisonment,   and   within   the   properly

calculated range of the sentencing guidelines, between thirty-seven

and forty-six months.*        See United States v. Green, 436 F.3d 449,

455-56 (4th Cir. 2006).        We find Davis’s sentence of forty months

to be reasonable.       We therefore affirm Davis’s conviction and

sentence.




     *
      We note that although the district court expressed its
intention during the August 26, 2005 sentencing hearing to impose
a shorter sentence, that sentence was conditioned upon Davis’s
passing a drug test.    When Davis failed the test, the district
court held a new sentencing hearing on September 9, 2005, at which
it imposed the forty-month sentence from which Davis appeals.

                                    - 2 -
          This court requires that counsel inform the client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -